NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



CPPM THP LLC and AMP/CPL-THP                     )
PROPERTY, LLC,                                   )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D18-753
                                                 )
CCP HARBOUR ISLAND LLC;                          )
JACKSON'S BISTRO AND BAR, L.C.;                  )
and MANOR AT HARBOUR ISLAND,                     )
LLC,                                             )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed August 17, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Steven
Scott Stephens, Judge.

Richard A. Harrison and Daniela N.
Leavitt of Richard A. Harrison, P.A.,
Tampa, for Petitioners.

John A. Anthony and Andrew J. Ghekas
of Anthony & Partners, LLC, Tampa, for
Respondent CCP Harbour Island LLC.

Raul Valles, Jr., Robert L. Rocke, Andrea
Holder, and Jodi L. Corrigan of Rocke,
McLean & Sbar, P.A., Tampa, for
Respondent Jackson's Bistro and Bar, L.C.
David B. Weinstein and Ryan T. Hopper of
Greenberg Traurig, P.A., Tampa, for
Respondent Manor at Harbour Island, LLC.


PER CURIAM.


            Denied.



CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.




                                      -2-